Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0000881
                                                         24-JUN-2014
                                                         11:04 AM



                          SCPW-14-0000881


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      BRIAN J. BOULEY, INDIVIDUALLY AND AS TRUSTEE OF THE

     BRIAN J. BOULEY LIVING TRUST, DATED JANUARY 18, 2006;

  CORINNE BOULEY, INDIVIDUALLY AND AS TRUSTEE OF THE C. BOULEY

        LIVING TRUST, DATED JANUARY 18, 2006, Petitioner,


                                 vs.


       THE HONORABLE JUDGES OF THE SECOND CIRCUIT COURT,

              STATE OF HAWAI'I, Respondent Judges, 


                                 and


                DB PRIVATE WEALTH MORTGAGE, LTD,

               a New York corporation, Respondent.



                        ORIGINAL PROCEEDING

                      (CIV. NO. 11-1-0525(2))


         ORDER DENYING APPLICATION FOR WRIT OF MANDAMUS

                    AND FOR AN EMERGENCY STAY

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioners’ application for writ

of mandamus and for an emergency stay, filed on June 9, 2014, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioners fail to demonstrate that

the Respondent Judges are exceeding their jurisdiction,

committing a flagrant and manifest abuse of discretion, or

refusing to act in ordering the posting of a supersedeas bond and

the setting of a bond amount for a stay during the pendency of an
appeal.   Moreover, Petitioners have already sought relief in
their appeal.   A writ of mandamus, therefore, is not warranted.
See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39
(1999) (a writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action; where a court has discretion to act, mandamus will not
lie to interfere with or control the exercise of that discretion,
even if the judge acted erroneously, unless the judge has
exceeded his or her jurisdiction, has committed a flagrant and
manifest abuse of discretion, or has refused to act on a subject
properly before the court under circumstances in which the court
has a legal duty to act); Shanghai Inv. Co. v. Alteka Co., Ltd.,
92 Hawai'i 482, 503, 993 P.2d 516, 537 (2000) (the amount of a
bond or alternative security sufficient to protect the rights of
an appellee is committed to the sound discretion of the trial
court), overruled on other grounds by Blair v. Ing, 96 Hawai'i
327, 31 P.3d 184 (2001).   Accordingly,
           IT IS HEREBY ORDERED that the application for a writ of
mandamus and for an emergency stay is denied.
           DATED: Honolulu, Hawai'i, June 24, 2014.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson